DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
1.	Claim 19 objected to because of the following informalities:  claim 19 recites “The computer program product of claim 10” should be - The computer program product of claim 17 -.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
2.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.
With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-9) are directed to a statutory category, namely a system.  Claim 10 and its dependent claims (claims 11-16) are directed to a statutory category, namely a method/computer implemented method.  Claim 17 and its dependent claims (claims 18-20) are directed to a statutory category, namely a computer program product comprising a non-transitory computer readable medium.
Step 2A (Prong 1): Claims 1, 10, and 17, which are substantially similar claims to one another, Examiner agrees with Applicant that the step of capturing an image of a computer-readable coded indicia to identify an object and a resource volume (i.e., the price of an item in the spec) cannot be performed by a human.
Step 2A (Prong 2):  However, the step of capturing an image of a computer-readable coded indicia to identify an object and a resource volume (i.e., the price of an item in the spec) as insignificant data gathering which is well-known, routine, and conventional.  QR codes and certainly bar codes have been around for many years and in this claim act as a well-known form of data gathering.  Also see MPEP 2106.05(g)- “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).”  The core concept of this claim is still about currency conversion for the purchase of a product, which is certainly an abstract idea.  Adding insignificant data gathering which reads a QR code or bar code would not transform this otherwise abstract idea to significantly more. These claims recite the additional elements in part “a mobile device, a processor, a memory, a non-transitory computer readable medium…” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea as a computing/communication device. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. Lastly, the additional user interface amounts to insignificant extra-solution activity and not a practical application; the user interface for outputting information is well-known, routine, and conventional. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: Independent claims 1, 10, and 17, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception. QR codes and certainly bar codes have been around for many years and in this claim act as a well-known form of data gathering.  Also see MPEP 2106.05(g)- “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).”  The core concept of this claim is still about currency conversion for the purchase of a product, which is certainly an abstract idea.  Adding insignificant data gathering which reads a QR code or bar code would not transform this otherwise abstract idea to significantly more.  The additional elements of these claims recite in part “a mobile device, a processor, a memory, a non-transitory computer readable medium …”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. Lastly, the additional user interface amounts to insignificant extra-solution activity and not a practical application; the user interface for outputting information is well-known, routine, and conventional. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 4, 6-7, 10-11, 13-14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (2016/0357709) in view of Rose et al. (2014/0214653) and further in view of Puertas (2015/0127490).
As to claim 1, Hsu teaches a system for dynamic resource conversion ([0042, 0062]), the system comprising: a mobile device in possession of a user and including a memory, at least one computing processor in communication with the memory, and one or more user interfaces in communication with the at least one processor ([0018, 0036, 0042] – mobile computing device); and
a plurality of computing-implemented instructions stored in the memory, executable by the at least one computing processor ([0036]) and configured to:
receive, as the user is located within a non-domestic physical locale of an object provider, at least one input that identifies (i) an object at the physical locale ([0002, 0062] - the user as the traveler visiting a different country identified by locale determination module), and (ii) a first resource volume of a first resource type required for acquiring the object ([0062] – an object at the locale with a price tag for the object in a first currency symbol);
a second resource type different than the first resource type (Figs. 5A-5C; [0062, 0065] – Chinese Yuan currency and French Euro currency are two different type of resources);
initiate determination of a second resource volume required for acquiring the object, wherein the second resource volume is (i) of the second resource type, and (ii) determined by applying a resource type conversion rate to the first resource volume of the first resource type required for performing acquisition of the object ([0062]); and
communicate a first signal to at least one of the user interfaces that is configured to present on one of the one or more user interfaces a definitive volume including at least the second resource volume as resources of the second resource type required for acquiring the object ([0062]).
Hsu does not explicitly discussed capture an image of computer-readable coded indicia located on an object and read the computer-readable code indicia  to identify the object at the physical locale and a first resource volume of a first resource type required for acquiring the object; determining that resources in a first resource depository held by the user.
	Rose, in the same fields of endeavor, teaches determining the user has a sufficient balance in the account, sufficient credit associated with the account and/or the like; providing the user the option to pay using funds included in a bank account of the user ([0046, 0060, 0063, and 0118]).
Puertas teaches scanning the product price tag or focus on barcode or QR code 2D; recognizing the product, name, price, product images, product definition, features, availability information, and the like ([0043]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Rose and Puertas into the teachings of Hsu for the purpose of determining whether the user can pay for the transaction using funds available in the user’s account; and it is well known to scan the code indicia to identify the price/resource type require for acquiring the object and identify the object/name, product definition, product images; and scanning the code indicia to identify the price or resource type of Puertas into the teachings of Hsu to determine a second resource type different than the first resource type (Figs. 5A-5C; [0062, 0065] – Chinese Yuan currency and French Euro currency are two different type of resources).
As to claims 2 and 11, Hsu teaches the system of Claim 1 and the computer implemented method of claim 10, wherein the instructions are further configured to, in response to the user initiating, at the physical locale ([0002] - the user as the traveler visiting a different country identified by locale determination module), a subsequent resource event that includes the object, communicate a second signal to the mobile device that (i) is configured to be outputted by at least one of the one or more user interfaces, and (ii) provides presentation of an option to perform the subsequent resource event using the second resource type in a volume that includes the second resource volume for acquiring the object ([0042, 0062] – extension application 126 interacts with context-sensitive translation & reformatting in facilitating a user to upload answer to pre-existing unanswered questions related to a yet to be identified input locale formats and permits user to include explanations that enhance the domain knowledge database containing context-sensitive formats; providing converted the price displayed in a first currency to a second currency indicated in a user-specified setting mobile device).
As to claims 4 and 13, Rose teaches the system of Claim 1 and the computer implemented method of claim 10, wherein the definitive volume of resources is further defined as an actual amount of resources ([0046] – providing an indication of a pay amount due for the purchase of the product) (i) transferred from the first resource depository in response to a resource event that includes the object or (ii) owed by the user ([0118]).
As to claim 6, Hsu teaches the system of Claim 1, wherein the first signal further provides presentation of the resource conversion rate used to determine the second resource volume ([0062] – a price tag in a first language and a first currency associated with first format identified by locale determination module, converting the price displayed in a first currency to a second currency; the currency conversion performed in real-time based on latest currency exchange rates).
As to claims 7, 14, and 19, Hsu teaches the system of Claim 1, the computer implemented method of claim 10, and the computer product of claim 17, wherein the instructions configured to: receive, as the user is located within a physical locale of an object provider ([0002] - the user as the traveler visiting a different country identified by locale determination module; the price of a food item in a foreign currency…), the at least one input that further identifies information related to the object in a first language; determine that the user prefers a second language; translate the information related to the object from the first language to the second language; and communicate a second signal to the mobile device that is configured to present on one of the one or more user interfaces the information related to the object in the second language (abstract; [0020, 0026, 0064]); and Puertas teaches users open the app in their cellular device and scan the product price tag or focus on barcode or QR code 2D; recognizing the product, name, price, product images, product definition, features, availability information, and the like ([0043]).
Claims 10 and 17 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Hsu teaches one or more computing processor devices, computer readable medium comprising codes for causing a computer to perform the step of claim 17 ([0004-0005, 0101-0107]).

4.	Claims 3, 12, 18 rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Rose, and Puertas in view of Blackwood (2013/0185186)
As to claims 3 and 12, Hsu teaches converting the price tag displayed in a first currency to a second currency indicated in a user-specified setting ([0062]). Hsu, Rose, and Puertas do not explicitly discuss the system of Claim 1 and the computer implemented method of claim 10, wherein the subsequent resource event is initiated within a predetermined time period from when the second resource volume is presented on the user interface. As nature of currency conversion rate changes constantly, therefore it would have been obvious when the price in second currency indicated and presented on the user mobile device within a predetermined time period, the currency converter will update again periodically with new conversion rate.
Blackwood teaches currency converter enter new conversion rates every predetermined time period; once a new rate enters for a particular country, the converter will transmit a new conversion rate to the account network ([0042]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Blackwood into the teachings of Hsu, Rose, and Puertas for the purpose of making sure the user receives the latest conversion rate.
Claims 18 rejected for the same reasons discussed above with respect to claims 11 and 12

5.	Claims 8, 15 rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Rose, and Puertas in view of Kulchytskyy (2017/0199612).
As to claims 8 and 15, Hsu teaches the system of Claim 1 and the computer implemented method of claim 10, wherein the instructions are further configured to: receive, as the user is located within the physical locale of an object provider ([0002] - the user as the traveler visiting a different country identified by locale determination module; [0062]); the user is located in a different country with a different culture or language, currency, measurement ([0018]), hence it would have been obvious that the measurement information of a first measurement type associated with the object is for the country that the user is visiting; the user prefers measurement information of a second measurement type that unambiguously understood by the user ([0020]); and communicate a second signal to the mobile device that is configured to present on one of the one or more user interfaces the second measurement information ([0018-0020] – translate and reformat the context-sensitive information and present in a form that understandable to the user in the mobile device); and Puertas teaches users open the app in their cellular device and scan the product price tag or focus on barcode or QR code 2D; recognizing the product, name, price, product images, product definition, features, availability information, and the like ([0043]). Hsu, Rose, and Puertas do not explicitly discuss Page 30 of 36AttyDktNo: 9387US1.014033.3556determine second measurement information of the second measurement type by applying a measurement conversion scale to the first measurement information.
Kulchytskyy teaches converting an initial unit of measurement to a different unit of measurement and displaying the different unit of measurement ([0008, 0010]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Kulchytskyy into the teachings of Hsu, Rose, and Puertas for the purpose of providing users with preferred numerical data in accordance with a familiar unit of measurement which may differ from the selected unit of measurement for particular location, as discussed by Kulchytskyy in [0006].

6.	Claims 9, 16 rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Rose, and Puertas in view of Lau et al. (2016/0323211).
As to claims 9 and 16, Hsu teaches the system of Claim 1 and the computer implemented method of claim 10, wherein the instructions are further configured to: receive, as the user is located within the physical locale of an object provider ([0002] - the user as the traveler visiting a different country identified by locale determination module; [0062]); the user is located in a different country with a different culture or language and may often present information in a format different from the user may be familiar with include context-sensitive information at the locale that the user is visiting and the user prefers context-sensitive information of a second context-sensitive type that unambiguously understood by the user ([0018-0020]); and communicate a second signal to the mobile device that is configured to present on one of the one or more user interfaces the second context-sensitive type/information ([0018-0020] – translate and reformat the context-sensitive information and present in a form that understandable to the user in the mobile device); it would have been obvious that the user prefers context-sensitive information of a second type that unambiguously understood by the user; Puertas teaches users open the app in their cellular device and scan the product price tag or focus on barcode or QR code 2D; recognizing the product, name, price, product images, product definition, features, availability information, and the like ([0043]). Hsu, Rose, and Puertas do not explicitly discuss Page 30 of 36AttyDktNo: 9387US1.014033.3556determine second health-related information of the second type by applying a health- related conversion scale to the first health-related information.
Lau teaches a method of providing unit information on an electronic device (abstract) and based on the identified location the unit kilograms is identified as the second unit of measurement and the numerical value of 200 pounds is converted to kilograms (Fig. 5, [0037]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Lau into the teachings of Hsu, Rose, and Puertas for the purpose of providing users with preferred numerical data in accordance with a familiar unit of weight or health-related conversion which may differ from the selected unit of health-related information for particular location.

7.	Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Rose, and Puertas in view of Kulchytskyy (2017/0199612) and further in view of Lau et al. (2016/0323211).
	Claim 20 rejected for the same reasons discussed above with respect to claims 15 and 16.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-4,6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant mainly argues that prior of records do not teach or suggest newly amended limitations capturing an image of computer-readable coded indicia located on an object and reading the coded indicia to identify the object and the resource volume. Examiner respectfully submits that Puertas teaches users open the app in their cellular device and scan the product price tag or focus on barcode or QR code 2D; recognizing the product, name, price, product images, product definition, features, availability information, and the like ([0043]).
	Applicant further argues that neither Hsu nor Rose teaches of suggest in response to capturing the image and reading the coded indicia, determining that resources in a first resource depository held by the user are of a second resource type different than the first resource type. Examiner respectfully submits that Puertas teaches users open the app in their cellular device and scan the product price tag or focus on barcode or QR code 2D; recognizing the product, name, price, product images, product definition, features, availability information, and the like ([0043]). Hsu teaches a second resource type different than the first resource type (Figs. 5A-5C; [0062, 0065] – Chinese Yuan currency and French Euro currency are two different type of resources) and Rose, in the same fields of endeavor, teaches the app detect and capture a QR code having product information and utilize the information extracted from the QR code to process a transaction and the app provide information on products, pricing information, product identifier, etc. ([0044]); and determining the user has a sufficient balance in the account, sufficient credit associated with the account and/or the like; providing the user the option to pay using funds included in a bank account of the user ([0046, 0060, 0063, and 0118]). The combination of Hsu, Rose, and Puertas teaches the claimed invention.
	Applicant’s argument regarding the 101 rejections have been fully considered but they are not persuasive. The entirety of the discussion on this invention is directed to currency conversion along with a number of standard computing devices. The method basically cover finding how much an item in a store costs in a first currency, determining that the user’s money in their account is of a different currency, and then doing currency conversion on the cost into the user currency type. The core method is notoriously well-known and has been in practice for thousands of years. The only difference is that a mobile device which being used for its well-known purpose as a computing/ communication device. The newly amended step of capturing an image of a computer-readable coded indicia to identify an object and a resource volume (i.e., the price of an item in the spec) as insignificant data gathering which is well-known, routine, and conventional.  QR codes and certainly bar codes have been around for many years and in this claim act as a well-known form of data gathering.  Also see MPEP 2106.05(g)- “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).”  The core concept of this claim is still about currency conversion for the purchase of a product, which is certainly an abstract idea.  Adding insignificant data gathering which reads a QR code or bar code would not transform this otherwise abstract idea to significantly more.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652